Exhibit 10.5

 



February 28, 2019

 

Baker Hughes, a GE company, LLC


Attention: William D. Marsh Telephone: (713) 879-1257 Facsimile: (713) 439-8472
Email: will.marsh@bhge.com





 

Re: Inclusion of GE Additive in certain exclusivity and confidentiality
provisions of that certain Supply and Technology Development Agreement (the
“Agreement”), entered into as of November 13, 2018, by and among General
Electric Company, a New York corporation (“GE”), acting through its GE Aviation
business unit and the legal entities operating on its behalf (“GE Aviation”),
Baker Hughes, a GE company, LLC, a Delaware limited liability company (“BHGE”),
and General Electric Company, a New York corporation, on behalf of its GE Power
business

 

Ladies and Gentlemen:

 

We are writing to confirm that the GE Additive business unit of GE Aviation (“GE
Additive”) is an Affiliate of GE Aviation and, consequently, is subject to all
of the obligations of GE Aviation’s Affiliates acting on its behalf under
Section 5.02 of the Agreement, whether or not GE Additive is actually acting on
GE Aviation’s behalf. In addition, and for the avoidance of doubt, “Confidential
Information” under the Agreement shall include Confidential Information of GE
Additive (whether disclosed by GE Aviation, GE Additive or otherwise), and GE
Additive will comply with the confidentiality provisions of Section 9.08 of the
Agreement as and to the same extent as if it were a party thereto.

 

Capitalized terms used in this letter and not otherwise defined herein shall
have the respective meanings ascribed to them in the Agreement.

 

[Signature page follows.]

 

 

 

  Sincerely,             GENERAL ELECTRIC COMPANY, acting through its GE
Aviation business unit                       By /s/ Shane M. Wright       Name:
Shane M. Wright       Title: CFO-GE Aviation  

 

 





Acknowledged:

 

BAKER HUGHES, A GE COMPANY, LLC

 

 

By /s/ Lee Whitley     Name: Lee Whitley     Title: Corporate Secretary  

 

 



 

